Citation Nr: 0926084	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemilaminectomy, 
diskectomy, cervical spine.

2.  Entitlement to service connection for rotator cuff 
repair, left, claimed as shoulder injury.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1953 to 
August 1956 and subsequent periods of service in the 
reserves, which included active and inactive duty for 
training.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for hemilaminectomy, 
diskectomy, cervical spine, left shoulder rotator cuff 
repair, and hypertension, finding that the Veteran had not 
submitted new and material evidence to reopen the claims.  
The Veteran testified at an RO hearing in January 2005.  In 
September 2006, he testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  Transcripts of both 
hearings are of record.

The Board reopened the service connection claims for left 
shoulder rotator cuff repair and hypertension in May 2007, 
finding that the Veteran had submitted new and material 
evidence, but remanded the claims on the merits.  The Board 
also remanded the claim to reopen service connection for 
hemilaminectomy and diskectomy of the cervical spine based on 
the new and material evidence.  All of the directives of the 
Board remand have been accomplished.

Service treatment records dated from 1970 to 1977 for the 
Veteran's period of reserve service were added to the record 
as directed in the Board May 2007 remand.  As VA has received 
and associated with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the service 
connection claim for the cervical spine disability in 1983, 
the Board will reconsider the claims on the merits, rather 
than deciding whether the Veteran has submitted new and 
material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.156(c).  Therefore, the issues have been modified as 
reflected on the cover page.


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between the Veteran's cervical spine disability and any 
period of service.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's left shoulder disability and any period 
of service.

3.  The preponderance of the evidence shows no relationship 
between the Veteran's hypertension and any period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemilaminectomy 
and diskectomy of the cervical spine are not met. 38 U.S.C.A. 
§§ 101(21)(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.6, 3.159, 3.102, 3.303 (2008).

2.  The criteria for service connection for left rotator cuff 
repair are not met. 38 U.S.C.A. §§ 101(21)(24), 106, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.6, 3.159, 3.102, 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. §§ 101(21)(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 
3.159, 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 
7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2002 and January 2003.  The RO provided 
the appellant with additional notice in May 2005 and June 
2007 regarding the criteria for assigning effective dates and 
disability ratings, subsequent to the initial adjudication.  
While the 2005 and 2007 notice letters were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in an April 2008 
supplemental statement of the case, following the provision 
of notice.  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  The RO 
attempted to obtain treatment records from Baptist Medical 
Center but the facility responded in June 2008 that Alabama 
law required that records be kept for a period of 10 years 
and that there were no records available for the Veteran.  
The Veteran was notified of the RO's attempts in June 2008.  
Reasonable efforts have been made to obtain these records and 
any further attempts would be futile.  The Veteran stated in 
July 2008 that he also wanted VA to obtain treatment records 
from the VA Medical Center in Tuskegee, Alabama in the early 
1980's for surgery for his cervical spine condition.  The 
record, in fact, contains VA medical documentation of surgery 
for the cervical spine in 1983.  Therefore, no additional 
evidence is deemed necessary to resolve this matter.  

A medical examination was not provided with respect to the 
Veteran's claims.  As discussed below, however, there is no 
medical evidence of a relationship between the Veteran's left 
rotator cuff repair, hypertension, and cervical spine 
disability and service.  Under these circumstances, VA's duty 
to assist doctrine does not require that the Veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA examination would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty. 38 U.S.C.A. § 101(21)(24); 38 
C.F.R. § 3.6(a).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
duty in which the individual concerned was disabled from 
injury incurred in the line of duty. Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 
1131.  ACDUTRA includes full time duty performed by members 
of the National Guard of any state or the reservists. 38 
C.F.R. § 3.6(c).  INACDUTRA includes duty other than full 
time duty performed by a member of the Reserves or the 
National Guard of any state. 38 C.F.R. § 3.6(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemilaminectomy and diskectomy of the cervical spine

The Veteran contends that he injured his neck during his 
reserves service in 1976.  Acquaintances of the Veteran 
submitted statements in 1983 that they saw the Veteran fall 
down the steps of a trailer and hit his head.

The Veteran's service treatment records for his period of 
active service are negative for any injury or treatment for 
the cervical spine.  An August 1956 discharge examination 
report shows a normal clinical evaluation of the spine and 
neck.  The service treatment records for the Veteran's period 
of service in the reserves also are negative for any injury 
or treatment for the cervical spine.  A May 1976 medical 
examination report notes that the Veteran slipped and fell 
from a portable trailer injuring his left leg and ankle but 
there is no mention of any injury to the cervical spine.  An 
October 1977 examination report, which was the last 
examination prior to his discharge from the reserves, 
included a normal clinical evaluation of the spine and neck.
 
After service, an August 1983 VA medical record notes the 
Veteran was admitted with pain and decreased sensation of the 
right arm in the C7 area.  A myelogram report showed a defect 
at the C6-C7.  A hemilaminectomy and discectomy was performed 
on August 12, 1983 with good results.  He had decreased pain 
and some return of sensation.

A November 2001 VA x-ray examination report of the cervical 
spine shows muscle spasm, degenerative disk, and spondylosis 
of the cervical spine from the level of C4 through C7.  A May 
2002 VA medical record shows complaints of neck pains.  X-ray 
examination in May 2002 shows an impression of mild 
degenerative disk and spondylosis of the cervical spine from 
the level of C5 to C7 associated with bilateral neural 
foramina encroachment.  In September 2003, VA medical records 
note the Veteran was seeking physical therapy to reduce his 
neck pain.

While the record shows the Veteran has a current cervical 
spine disability, there is no medical evidence of any 
treatment or injury to the cervical spine in service.  The 
first indication of a cervical spine disability was in 1983, 
which is 27 years after the Veteran's period of active 
service, 7 years after the time he fell, and 6 years after 
his reserve service.  There is no medical evidence any 
symptomatology of a cervical spine disability since discharge 
from the reserves.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

The Veteran genuinely believes that his cervical spine 
disability was incurred in his reserve service.  His factual 
recitation as to the injury in service is accepted as true.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his current cervical 
spine disability and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the lack of any 
medical documentation of injury or treatment for the cervical 
spine disability during service or for six years after 
discharge from his reserve service with no evidence of in-
service treatment.  See generally, Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a cervical spine disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Left rotator cuff repair of the left shoulder

The Veteran contends that he has a left shoulder condition 
related to an injury sustained during his reserves service 
when he fell.

The Veteran's service treatment records for his period of 
active service are negative for any injury or treatment for 
the left shoulder.  An August 1956 discharge examination 
report shows a normal clinical evaluation of the upper 
extremities.  The service treatment records for the Veteran's 
period of service in the reserves also are negative for any 
injury or treatment for the left shoulder.  A May 1976 
medical examination report notes that the Veteran slipped and 
fell from a portable trailer injuring his left leg and ankle 
but there is no mention of any injury to the shoulder.  An 
October 1977 examination report, which was the last 
examination prior to his discharge from the reserves, 
included a normal clinical evaluation of the upper 
extremities.

A July 1990 private medical record notes that the Veteran was 
about two weeks out from a relocation of a dislocated left 
shoulder.  It was noted that he went to the emergency room.  
X-rays showed that the shoulder was well-located but he 
probably had a rotator cuff tear.  A later July 1990 medical 
record notes that an x-ray of a rotator cuff confirmed by 
arthrogram showed a rotator cuff tear and he was set up for 
surgery.  An August 1990 private medical record notes that 
the Veteran was three weeks status post repair of his rotator 
cuff on the left and was going to physical therapy.

A November 2001 VA x-ray examination report shows possible 
status post rotator cuff tear, osteoarthritic changes, and 
periarticular spurring.  VA physical therapy records dated in 
2004 show continued treatment for the left shoulder.

While the Veteran dislocated his left shoulder in 1990 and 
subsequently developed a left shoulder condition, there is no 
medical evidence relating his disability to his service.

The service treatment records for both of the Veteran's 
periods of service are negative for any treatment or injury 
to the left shoulder.  The first indication of any left 
shoulder condition was in 1990, which is 14 years after the 
Veteran's last period of service in the reserves.  There also 
is no evidence of continuity of symptomatology of a left 
shoulder disability during the 14 years since discharge 
before any left shoulder disability was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Importantly, the post-
service left shoulder condition coincides with a post-service 
dislocation injury in 1990.    

The Veteran genuinely believes that his left shoulder 
disability was incurred in his reserves service.  His factual 
recitation as to the injury in service is accepted as true.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of a left shoulder 
disability and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the lack of any 
medical documentation of injury or treatment for the left 
shoulder during the 14 years since discharge from reserve 
service.  See generally, Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a left shoulder condition; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Hypertension

The Veteran contends that he developed hypertension during 
his period of active service from 1953 to 1956.  
Specifically, he testified that he was told at discharge from 
his service that he had hypertension.

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.

At entry into the Veteran's active service, the Veteran's 
blood pressure reading was 120/70 (systolic over diastolic), 
as reported in August 1953.   There are no reports of 
treatment for hypertension during service.  At discharge from 
service in August 1956, the Veteran's blood pressure reading 
was 130/80.  

The Veteran's blood pressure readings during his active 
service are not consistent with any finding of hypertension.  
Id. 

After discharge from active service, a March 1968 VA medical 
examination report shows a diagnosis of hypertensive vascular 
disease.  As there is no diagnosis of hypertension within one 
year of discharge from active service, service connection is 
not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  There also is no evidence of continuity of 
symptomatology of hypertension from active service or during 
the 12 years before a diagnosis was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).   

Thus, there is no medical evidence relating the Veteran's 
hypertension to his active service.

In addressing whether the Veteran's hypertension is related 
to his reserve service, since he had a pre-existing 
diagnosis, the issue is whether there is any in-service 
aggravation of hypertension.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

The evidence clearly and unmistakably shows that the 
Veteran's hypertension was not aggravated during his reserves 
service.  Findings of high blood pressure were noted in May 
1970 and October 1977.  Otherwise, there is no mention of 
treatment for or problems with hypertension.  

After service, hypertension continues to be noted on VA 
medical records dated in 2004 and 2007.  As there is no 
medical evidence that the current diagnosis is related to 
either period of service, however, entitlement to service 
connection is not warranted.

The Veteran genuinely believes that his hypertension was 
incurred in service.  His factual recitation as to being told 
he had hypertension in service is accepted as true.  However, 
there is no documentation of a diagnosis of hypertension in 
service and, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his hypertension and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the fact that there is no medical 
evidence of hypertension in the period of active service and 
no evidence of any aggravation during his reserve service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for hypertension; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.






ORDER

Entitlement to service connection claim for hemilaminectomy, 
diskectomy, cervical spine is denied.

Entitlement to service connection for rotator cuff repair, 
left, claimed as shoulder injury is denied.

Entitlement to service connection for hypertension is denied.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


